Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcolm Muhammad appeals the district court’s orders dismissing these actions without prejudice for failure to pay the filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Muhammad v. Fleming, No. 7:15-cv-00008-JLK-RSB; Muhammad v. Taylor, No. 7:15-cv-00057-JLK-RSB (W.D.Va. May 21, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.